DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office action in response to Applicant’s submission filed on September 23, 2020.   
Currently, claims 1- 19 are pending, and claims 1, 14 and 19 are independent.


Continuation
This application is a continuation application of U.S. application no. 13/958,524 filed on 08/02/2013 (“Parent Application”), and a U.S. provisional application no. 61/678,871 filed on 08/02/2012/.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1–19 of U.S. Pat. 10,824,972 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Pat. 10,824,972 B2 comprises and teaches all of the limitations recited in the instant application, App. 17/030,368.  For example, a comparison of claim 1 of the instant application to corresponding limitations of claim 1 of U.S. Pat. 10,824,972 B2 is provided below:



App. 17/030,368
U.S. Pat. 10,824,972                               
1.   A computer-implemented method, with at least one computing device, the method comprising:
 
storing in a collaboration system comprising a job database and a skills library, by a processor, job data in a standardized format regarding one or more jobs associated with one or more employers received from a plurality of employer devices of the one or more employers over a network;

providing, by the processor, remote access to one or more platform independent client devices associated with a plurality of job seekers, through an application programming interface (API) associated with the client devices;

receiving, by the processor, capability data regarding one or more skills associated with at least one job seeker from the one or more client devices of the plurality of job seekers over the network; 

in response to the received capability data:

reading, by the processor, the capability data into the collaboration system integrated with the standardized job data;

generating, by the processor, in the standardized format, skills data including a skills blueprint, the skills blueprint comprising a first set of skills related to a job offered by the one or more employers based on the job data, and a skills portfolio comprising one or more second set of skills possessed by the at least one job seeker based on the capability data, 



wherein the skills blueprint indicates a required proficiency level corresponding to the at least one required skill, and 

wherein for each of the second set of skills, the skills portfolio indicates at least one possessed proficiency level and a verification source through which the at least one possessed proficiency has been verified;

computing a weighting factor for the at least one possessed proficiency level of the job seeker based on the associated verification source; and 

adjusting the at least one possessed proficiency level by multiplying the proficiency level by the computed weighting factor; 

wherein the associated verification source is at least one of: employer and academic verification, peer evaluation/recommendation, number of jobs with the same organization, and competitive comparison; 

assessing, by the processor, a match between the job seeker and the job based on the skills blueprint and the skills portfolio; 

dynamically updating, by the processor, job database and the skills library with the standardized information upon a match between the job seeker and the employer, and activating, in real-time, an engagement between the employer and the job seeker through the APIs associated with the platform of the employer device and the job seeker device; and 



wherein, the evaluation may be performed by the one or more employers, or a designated third party as a skills assessor.


 
storing in a collaboration system comprising a job database and a skills library, by a processor, job data in a standardized format regarding one or more jobs associated with one or more employers received from a plurality of employer devices of the one or more employers over a network;

providing, by the processor, remote access to one or more platform independent client devices associated with a plurality of job seekers, through an application programming interface (API) associated with the client devices;

receiving, by the processor, capability data regarding one or more skills associated with at least one job seeker from the one or more client devices of the plurality of job seekers over the network; 

in response to the received capability data:

reading, by the processor, the capability data into the collaboration system integrated with the standardized job data;

generating, by the processor, in the standardized format, skills data including a skills blueprint, the skills blueprint comprising a first set of skills related to a job offered by the one or more employers based on the job data, and a skills portfolio comprising one or more second set of skills possessed by the at least one job seeker based on the capability data, 



wherein the skills blueprint indicates a required proficiency level corresponding to the at least one required skill, and 

wherein for each of the second set of skills, the skills portfolio indicates at least one possessed proficiency level and a verification source through which the at least one possessed proficiency has been verified;

computing a weighting factor for the at least one possessed proficiency level of the job seeker based on the associated verification source; and 

adjusting the at least one possessed proficiency level by multiplying the proficiency level by the computed weighting factor; 

wherein the associated verification source is at least one of: employer and academic verification, peer evaluation/recommendation, number of jobs with the same organization, and competitive comparison; 

assessing, by the processor, a match between the job seeker and the job based on the skills blueprint and the skills portfolio; 

dynamically updating, by the processor, job database and the skills library with the standardized information upon a match between the job seeker and the employer, and activating, in real-time, an engagement between the employer and the job seeker through the APIs associated with the platform of the employer device and the job seeker device.

 
communicating with the one or more imaging satellites to initiate a performance of the one or more scheduled events based at least in part on the one or more control instructions, wherein the performance of the one or more scheduled events comprises a performance of the one or more downlink events which increase available data storage for the one or more imaging satellites.



Claim 1 of the application merely presents the same limitations comparing to claim 1 of U.S Patent No. 10,824,972 on the same subject matter. Therefore, claims 1-19 of the application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S Patent No. 10,824,972.


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1, 14 and 19, the claims recites evaluating, “by the system,” renders the claims insufficient antecedent basis for the limitations. 
Regarding claims 1, 14 and 19, the phrase “may be” throughout the claim(s) render(s) the claim(s) indefinite because it is unclear whether the steps are to be performed as part of the claimed invention. See MPEP § 2173.05(d).
The dependent claims 2-13 and 14-18 are also rejected for the same reasons as each depends on the rejected claims.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-13 are directed to a method for skill collaboration, which falls within the statutory category of a process; Claims 14-18 are directed to systems comprising a processor and a memory storing instructions, which falls within the statutory category of a machine; and Claim 19 is directed to a non-transitory computer-readable medium storing executable computer instructions, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
Taking the method claims as representative, claim 1 recites limitations of “evaluating, after the person is engaged for the job, a performance of the person on the job, wherein the evaluation may be performed by the one or more employers, or a designated third party as a skills assessor”. The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of limitations in the mind but for the recitation of generic computer components. That is, other than evaluation may be performed by the one or more employers, or a designated third party as a skills assessor. Thus, the claim recites at least one abstract idea, which falls in the mental processes groupings. See 2019 Revised Guidance, 84 Fed. Reg. 52. Dependent claims 2-13 recite limitations such as determining, identifying, comparing, and etc. that are also can be performed in the mind, or by a human using a pen and paper. Accordingly, the claims are also recite an abstract idea. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “at least one computing devices”, “by a processor”, “one or more platform independent client devices”, “a database”, “a plurality of employer devices”, “a network”  and “by the system”. However, these additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions, such as receiving and sending data from and to the employer devices of a network. Receiving and sending data over a network are generic computer functions rather than an improvement to computers or other technology. See ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 773 (Fed. Cir. 2019). Thus, the additional elements do not integrate the recited judicial exception into a practical application because noting in the claim reflects an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “at least one computing devices”, “by a processor”, “one or more platform independent client devices”, “a database”, “a plurality of employer devices”, “a network”  and “by the system”. These additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions, such as receiving and sending data from and to the employer devices of a network. However, the functions of receiving, storing, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claim 1-13 cover subject matter that is judicially-excepted from patent eligibility under § 101. The system claims – 14-18 and product claim 19 parallel claims 1-13 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over D’Elena et al., (US 2003/0182173, hereinafter: D’Elena), and in view of Digiambattista et al., (US 2010/0153288, hereinafter: Digiambattista), and further in view of Parmar et al., (US 2013/0166358, hereinafter: Parmar).

Regarding claim 1, D’Elena discloses a computer-implemented method, with at least one computing device, the method comprising:
storing in a collaboration system comprising a job database and a skills library, by a processor, job data in a standardized format regarding one or more jobs associated with one or more employers received from a plurality of employer devices of the one or more employers over a network (see ¶ 14-15, ¶ 36, ¶ 53-57);
in response to the received capability data:

reading, by the processor, the capability data into the collaboration system integrated with the standardized job data (see ¶ 14, ¶ 41, ¶ 76, ¶ 88, ¶ 116);
generating, by the processor (Fig. 13 and ¶ 115), in the standardized format, skills data including a skills blueprint, the skills blueprint comprising a first set of skills associated with a job offered by the one or more employers based on the job data (see ¶ 13-15: uses the codified skills to generate job roles; including job definition and skill requirements; job roles are created by assessing business opportunities (e.g., available positions, business offerings)), and a skills portfolio comprising one or more second set of skills possessed by the at least job seeker based on the capability data (see ¶ 13-15: uses the codified skills to generate employee skill profiles, including profession specific skills and functional skills; employee skill profile also including codified skills corresponding to the employee’s capabilities; ¶ 75: the skill profile may include a level of proficiency of the skill),
wherein the first set of skills includes a required skill (see Fig. 10; ¶ 8-9, ¶ 14, ¶ 16, ¶ 43 and ¶ 63: skill requirements),
wherein the skills blueprint indicates at least one required proficiency level corresponding to the required skill (see Abstract, Fig. 6, # 620; Fig. 8, # 825; ¶ 13: employee skills profile includes profession specific skills and functional skills; ¶ 75: the skill profile may include a level of proficiency of the skill, see also ¶ 15, ¶ 37, ¶ 42, and ¶ 88-90), and
wherein for each of the second set of skills, the skills portfolio indicates at least one possessed proficiency level (see Fig. 12: “acquired”, or “mastered”; ¶ 75: the skill profile may include a level of proficiency of the skill, such as a proficiency rating of “mastered”; ¶ 88:the employee skill profile includes skills acquired by an employee and a level of proficiency corresponding to each skill);  
assessing, by the system, a match between the person and the job based on the skills blueprint and the skills portfolio (see Fig. 8, # 840; ¶ 69, ¶ 72: a comparison may be performed to determine the number of employees that match a number of job role skills);
evaluating, by the system, after the person is engaged for the job, performance of the person on the job (see ¶ 42: regarding assessing the employee’s performance relative to the recent job assignment and assess employee’s performance using the specified skills; ¶ 110: skill assessment may be performed after an employee has completed a project in which the skill assessment is focused on the skills corresponding to the job role); 
wherein, the evaluation may be performed by the one or more employers, or a designated third party as a skills assessor (see ¶ 111: the employee may perform a self-assessment or his manager may perform the assessment).

D’Elena discloses retrieving job definition and skills requirements from job role store (Fig. 8), and retrieving employee profile from skill profile store (Fig. 8). 
D’Elena does not explicitly disclose the following limitations; however, Digiambattista in an analogous art for career management discloses:
receiving, by processor, capability data regarding one or more skills associated with a job seeker from one or more client devices of the plurality of job seekers over the network (see Fig. 3, # 134; ¶ 16: regarding obtaining candidate information from a candidate (a person) at a client device via a social network; ¶ 81-85: obtaining information regarding the candidate skills and behavioral characteristics from the social network; and ¶ 89-90).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of D’Elena that codifies skills  corresponding to the type of skill an employee needs to effectively perform a job assignment (Abstract, ¶ 2 and ¶ 15) to further include the job data of an employer (¶ 16) and the skill data of a candidate (¶ 16) as taught by Digiambattista in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data collection, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Digiambattista discloses the weight (310) for each skill is varying based on the level of expertise and the years of experience (see Fig. 4-5; ¶ 59-61, ¶ 79-80, and ¶ 89-90).
D’Elena and Digiambattista do not explicitly disclose the following limitations; however, Parmar in an analogous art for determining likelihood of employment discloses:
a verification source through which the at least one possessed proficiency has been verified (see ¶ 23, ¶ 64-67), 
computing a weighting factor for the at least one possessed proficiency level of the person based on the associated verification source (see ¶ 7, ¶ 28, ¶ 51, and ¶ 62-63); 
adjusting the at least one possessed proficiency level based on the computed weighting factor (see ¶ 64-65, ¶ 101, ¶ 106 and ¶ 115);
wherein the associated verification source is at least one of: employer and academic verification, peer evaluation/recommendation, number of jobs with the same organization, and competitive comparison (see ¶ 64, ¶ 66-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Elena and in view of Digiambattista to include teaching of Parmar in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

D’Elena discloses building the job role in terms of these standard and nomenclature provides a common industry-wide means of defining employees and their skills (see ¶ 14); and the employee skill profile is retrieved (accessible) from skill profile store. The skill profile includes the employee’s developed skill and a level of proficiency of the skill (see ¶ 75). 
D’Elena, Digiambattista and Parmar do not explicitly disclose the following limitations; however, Ramaswamy in an analogous art for providing centralized information discloses:
providing, by the processor, remote access to one or more platform independent client devices associated with a plurality of job seekers, through an application programming interface (API) associated with the client devices (see ¶ 23,  ¶ 25); and
dynamically updating, by the processor, job database and the skills library with the standardized information upon a match between the job seeker and the employer, and activating, in real-time, an engagement between the employer and the job seeker through the APIs associated with the platform of the employer device and the job seeker device (see ¶ 19, ¶ 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Elena and in view of Digiambattista and Parmar to include teaching of Ramaswamy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of flexibility of data accessing with different platform devices, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, D’Elena discloses the computer-implemented method of claim 1, wherein the skills library contains for a catalog of skills that may be acquired by any job seeker (see Abstract; Fig. 1, # 100 and # 140; and ¶ 13-15: the codified skills is used to generate employee skill profiles, the codified skills may be segmented into two categories that are core skills and functional skills; ¶ 37, ¶ 39, ¶ 75 and ¶ 89).

Regarding claim 3, D’Elena discloses the computer-implemented method of claim 2, wherein the skills library further contains, for a cataloged skill, a link to a catalog of one or more service sources who provide services for acquiring the cataloged skill (see ¶ 61: job role linked to organization’s product or service offering by specifying required skills; ¶ 99: Training store may include information corresponding to skill development, such as class offerings, mentor programs, articles and books; ¶ 65-66 and ¶ 105-108).

Regarding claim 4, D’Elena discloses the computer-implemented method of claim 1, further comprising
receiving service data from a service source who provides services for acquiring a cataloged skill (see ¶ 13, ¶ 50-51, and ¶ 77: regarding employee may have acquired skills through teamwork, training, and books; ¶ 99: Training store may include information corresponding to skill development, such as class offerings, mentor programs, articles and books. ¶ 105-108: employee may choose on-line tutorials, books, or articles),
wherein the skills data include a service source listing regarding the services offered by the service source based on the service data (see ¶ 63-64, ¶ 99-104: training store includes information corresponding to skill development, such as class offering, mentor program, articles, and books).

Regarding claim 5, D’Elena discloses the computer-implemented method of claim 1, wherein the assessing further comprises:
determining whether the job seeker possesses each required skill associated with the job (see ¶ 78, ¶ 89); and
when the job seeker possesses each required skill associated with the job, comparing each required proficiency level to a corresponding possessed proficiency level to determine whether the job seeker has sufficient proficiency in each required skill (see ¶ 65, ¶ 81, and ¶ 90).

Regarding claim 6, D’Elena discloses the computer-implemented method of claim 1, further comprising:
delivering one or more graphical user interfaces to the employee device or the client device over a network (see ¶ 107-108 and ¶ 116 and claim 5); and
receiving the job data (Fig. 6, # 610) or the capability data (Fig. 6, # 620) from the employer device or the client device over the network (see Fig. 6; Fig. 8; and ¶ 115-116);
wherein the data is entered through the one or more graphical user interfaces (see Fig. 11: user input screen; ¶ 103-105: skill mapping window).

Regarding claim 7, D’Elena discloses the computer-implemented method of claim 1, wherein the evaluating further comprises:
identifying the job seeker's initial possessed proficiency level for each skill associated with the job when the job is begun (see ¶ 15: generating an employee skill profile; ¶ 42: the skill profile may include the levels of proficiency (i.e., acquired, applied, mastered, etc.) for the employee; ¶ 57, ¶ 98 and ¶ 104); 
identifying the job seeker's subsequent possessed proficiency level for each skill associated with the job at a later point in time (see ¶ 42: a skill assessment for the employee may be conducted after finished a recent job assignment; ¶ 75. ¶ 90, ¶ 104 and ¶ 110: skill assessments may be performed regularly, such as quarterly, or after the employee has completed a project in which the skill assessment is focused on the skills corresponding to the job role [at the time] the employee was assigned to the job); and
comparing the initial possessed proficiency level and the subsequent possessed proficiency level (see ¶ 90: comparing the employee’s proficiency level with the required proficiency level of the new skill; ¶ 104 and ¶ 112-114: tracking the skill acquisition progress and determining the employee’s proficiency level after taking the classes).

Regarding claim 8, D’Elena discloses the computer-implemented method of claim 1, wherein the verification source is a service source who provides service for acquiring the skill, a representative of the service source, or the job seeker (see Fig. 12: “acquired”, or “mastered”;¶ 46, ¶ 50-51, and ¶ 77: regarding employee may have acquired skills through teamwork, training, and books; ¶ 108: employee may choose on-line tutorials, books, or articles to assist in skill development; ¶ 88:the employee skill profile includes skills acquired by an employee and a level of proficiency corresponding to each skill; and ¶ 110-113).

Regarding claim 9, D’Elena and Digiambattista do not explicitly disclose the following limitations; however, Parmar discloses the computer-implemented method of claim 8, wherein the weighting factor varies among different verification sources and a proficiency level value is determined by the weighting factor (see ¶ 13, ¶ 36, ¶ 70-73). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Elena and in view of Digiambattista to include teaching of Parmar in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 10, D’Elena discloses the computer-implemented method of claim 2, wherein the updating includes revising the skills library based on the evaluation (see ¶ 5, ¶ 17 and ¶ 47: skill profile is updated to reflect the new capabilities).

Regarding claim 11, D’Elena discloses the computer-implemented method of claim 1, wherein the updating includes revising the skills blueprint or the skills portfolio based on the evaluation (see ¶ 78-79: store the skill corresponding to the employee skill profile in the match store).

Regarding claim 12, D’Elena discloses the computer-implemented method of claim 1, further comprising sending a result of the assessing to the employer device (see ¶ 31 and ¶ 98: sending the skill development opinions).

Regarding claim 13, D’Elena discloses the computer-implemented method of claim 4, wherein the updating includes revising the service source listing based on the evaluation (see ¶ 42-44: the resultant skill assessment is incorporated into the employee’s skill profile; and the new skill is added to the programmer job role).

Regarding claim 14, D’Elena discloses a system, comprises:
a processor and memory a memory coupled to the processor, wherein the memory comprises instructions that when executed by the processor implement to (Fig. 13 and ¶ 115-116), cooperating to function as:
store in a collaboration system comprising a job database and a skills library, by a processor, job data in a standardized format regarding one or more jobs associated with one or more employers received from a plurality of employer devices of the one or more employers over a network (see ¶ 14-15, ¶ 36, ¶ 53-57);
in response to the received capability data:

read the capability data into the collaboration system integrated with the standardized job data (see ¶ 14, ¶ 41, ¶ 76, ¶ 88, ¶ 116);
generate, in the standardized format, skills data including a skills blueprint, the skills blueprint comprising a first set of skills associated with a job offered by the one or more employers based on the job data (see ¶ 13-15: uses the codified skills to generate job roles; including job definition and skill requirements; job roles are created by assessing business opportunities (e.g., available positions, business offerings)), and a skills portfolio regarding a second set of skills possessed by the at least job seeker based on the capability data (see ¶ 13-15: uses the codified skills to generate employee skill profiles, including profession specific skills and functional skills; employee skill profile also including codified skills corresponding to the employee’s capabilities; ¶ 75: the skill profile may include a level of proficiency of the skill),
wherein the first set of skills includes a required skill (see Fig. 10; ¶ 8-9, ¶ 14, ¶ 16, ¶ 43 and ¶ 63: skill requirements),
wherein the skills blueprint indicates at least one required proficiency level corresponding to the required skill (see Abstract, Fig. 6, # 620; Fig. 8, # 825; ¶ 13: employee skills profile includes profession specific skills and functional skills; ¶ 75: the skill profile may include a level of proficiency of the skill, see also ¶ 15, ¶ 37, ¶ 42, and ¶ 88-90), and
wherein for each of the second set of skills, the skills portfolio indicates at least one possessed proficiency level (see Fig. 12: “acquired”, or “mastered”; ¶ 75: the skill profile may include a level of proficiency of the skill, such as a proficiency rating of “mastered”; ¶ 88:the employee skill profile includes skills acquired by an employee and a level of proficiency corresponding to each skill);  
assess a match between the person and the job based on the skills blueprint and the skills portfolio (see Fig. 8, # 840; ¶ 69, ¶ 72: a comparison may be performed to determine the number of employees that match a number of job role skills);
evaluating, by the system, after the person is engaged for the job, performance of the person on the job (see ¶ 42: regarding assessing the employee’s performance relative to the recent job assignment and assess employee’s performance using the specified skills; ¶ 110: skill assessment may be performed after an employee has completed a project in which the skill assessment is focused on the skills corresponding to the job role); 
wherein, the evaluation may be performed by the one or more employers, or a designated third party as a skills assessor (see ¶ 111: the employee may perform a self-assessment or his manager may perform the assessment).

D’Elena discloses retrieving job definition and skills requirements from job role store (Fig. 8), and retrieving employee profile from skill profile store (Fig. 8). 
D’Elena does not explicitly disclose the following limitations; however, Digiambattista in an analogous art for career management discloses:
receive capability data regarding one or more jobs associated with at least one job seeker from the one or more client devices of the plurality of job seekers over a network (see Fig. 3, # 134; ¶ 16: regarding obtaining position information from an employer at a server computer via a social network; ¶ 12-15, ¶ 81-85: obtaining position information from the social network such as employers with open positions, and requirements of those open positions; ¶ 89-90 and ¶ 93-95);
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of D’Elena that codifies skills  corresponding to the type of skill an employee needs to effectively perform a job assignment (Abstract, ¶ 2 and ¶ 15) to further include the job data of an employer (¶ 16) and the skill data of a candidate (¶ 16) as taught by Digiambattista in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data collection, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Digiambattista discloses the weight (310) for each skill is varying based on the level of expertise and the years of experience (see Fig. 4-5; ¶ 59-61, ¶ 79-80, and ¶ 89-90).
D’Elena and Digiambattista do not explicitly disclose the following limitations; however, Parmar in an analogous art for determining likelihood of employment discloses:
a verification source through which the at least one possessed proficiency has been verified (see ¶ 23, ¶ 64-67), 
compute a weighting factor for the at least one possessed proficiency level of the person based on the associated verification source (see ¶ 7, ¶ 28, ¶ 51, and ¶ 62-63); 
adjust the at least one possessed proficiency level based on the computed weighting factor (see ¶ 64-65, ¶ 101, ¶ 106 and ¶ 115);
wherein the associated verification source is at least one of: employer and academic verification, peer evaluation/recommendation, number of jobs with the same organization, and competitive comparison (see ¶ 64, ¶ 66-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Elena and in view of Digiambattista to include teaching of Parmar in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

D’Elena discloses building the job role in terms of these standard and nomenclature provides a common industry-wide means of defining employees and their skills (see ¶ 14); and the employee skill profile is retrieved (accessible) from skill profile store. The skill profile includes the employee’s developed skill and a level of proficiency of the skill (see ¶ 75). 
D’Elena, Digiambattista and Parmar do not explicitly disclose the following limitations; however, Ramaswamy in an analogous art for providing centralized information discloses:
Provide remote access to one or more platform independent client devices associated with a plurality of job seekers, through an application programming interface (API) associated with the client devices (see ¶ 23,  ¶ 25); and
dynamically update the job database and the skills library with the standardized information upon a match between the job seeker and the employer, and activating, in real-time, an engagement between the employer and the job seeker through the APIs associated with the platform of the employer device and the job seeker device (see ¶ 19, ¶ 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Elena and in view of Digiambattista and Parmar to include teaching of Ramaswamy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of flexibility of data accessing with different platform devices, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, D’Elena discloses the system of claim 14, further comprising instructions that when executed by the processor further implement to receive service data from a service source who provides services for acquiring a cataloged skill (see ¶ 13, ¶ 50-51, and ¶ 77: regarding employee may have acquired skills through teamwork, training, and books), 
wherein the skills library include a service source listing regarding the services offered by the service source based on the service data (see ¶ 63-64, ¶ 99-104: training store includes information corresponding to skill development, such as class offering, mentor program, articles, and books), and
wherein the updating includes revising the service source listing based on the evaluation (see ¶ 42-44: the resultant skill assessment is incorporated into the employee’s skill profile; and the new skill is added to the programmer job role).

Regarding claim 16, D’Elena discloses the system of claim 14, further comprising instructions that when executed by the processor further implement to:
determine whether the job seeker possesses each required skill associated with the job (see ¶ 78, ¶ 89); and
compare, when the job seeker possesses each required skill associated with the job, each required proficiency level to a corresponding possessed proficiency level to determine whether the job seeker has sufficient proficiency in each required skill (see ¶ 65, ¶ 81, and ¶ 90).

Regarding claim 17, D’Elena discloses the system of claim 14, further comprising instructions that when executed by the processor further implement to:
identify the job seeker’s initial possessed proficiency level for each skill associated with the job when the job is begun (see ¶ 40-42, ¶ 57, and ¶ 98: retrieving the first skill from the skill deployment store, information may be an employee identifier);
identify the job seeker’s subsequent possessed proficiency level for each skill associated with the job at a later point in time (see ¶ 90, ¶ 104 and ¶ 110: skill assessments may be performed regularly, such as quarterly, or after the employee has completed a project in which the skills corresponding to the job role); and
compare the initial possessed proficiency level and the subsequent possessed proficiency level (see ¶ 90: comparing the employee’s proficiency level with the required proficiency level of the new skill; ¶ 104 and ¶ 112-114: tracking the skill acquisition progress and determining the employee’s proficiency level after taking the classes).

Regarding claim 18, D’Elena discloses the system of claim 14, wherein the verification source is a service source who provides services for acquiring the skill, a representative of the service source, or the job seeker (see ¶ 46, ¶ 50-51, and ¶ 77: regarding employee may have acquired skills through teamwork, training, and books; ¶ 108: employee may choose on-line tutorials, books, or articles to assist in skill development).

Regarding claim 19, D’Elena discloses one or more instances of non-transitory computer-readable media (see ¶ 116) collectively having contents capable of causing a system to perform a method, the method comprising:
storing in a collaboration system comprising a job database and a skills library, by a processor, job data in a standardized format regarding one or more jobs associated with one or more employers received from a plurality of employer devices of the one or more employers over a network (see ¶ 14-15, ¶ 36, ¶ 53-57);
in response to the received capability data:

reading, by the processor, the capability data into the collaboration system integrated with the standardized job data (see ¶ 14, ¶ 41, ¶ 76, ¶ 88, ¶ 116);
generating, by the processor (Fig. 13 and ¶ 115), in the standardized format, skills data including a skills blueprint, the skills blueprint comprising a first set of skills associated with a job offered by the one or more employers based on the job data (see ¶ 13-15: uses the codified skills to generate job roles; including job definition and skill requirements; job roles are created by assessing business opportunities (e.g., available positions, business offerings)), and a skills portfolio comprising one or more second set of skills possessed by the at least job seeker based on the capability data (see ¶ 13-15: uses the codified skills to generate employee skill profiles, including profession specific skills and functional skills; employee skill profile also including codified skills corresponding to the employee’s capabilities; ¶ 75: the skill profile may include a level of proficiency of the skill),
wherein the first set of skills includes a required skill (see Fig. 10; ¶ 8-9, ¶ 14, ¶ 16, ¶ 43 and ¶ 63: skill requirements),
wherein the skills blueprint indicates at least one required proficiency level corresponding to the required skill (see Abstract, Fig. 6, # 620; Fig. 8, # 825; ¶ 13: employee skills profile includes profession specific skills and functional skills; ¶ 75: the skill profile may include a level of proficiency of the skill, see also ¶ 15, ¶ 37, ¶ 42, and ¶ 88-90), and
wherein for each of the second set of skills, the skills portfolio indicates at least one possessed proficiency level (see Fig. 12: “acquired”, or “mastered”; ¶ 75: the skill profile may include a level of proficiency of the skill, such as a proficiency rating of “mastered”; ¶ 88:the employee skill profile includes skills acquired by an employee and a level of proficiency corresponding to each skill);  
assessing, by the system, a match between the person and the job based on the skills blueprint and the skills portfolio (see Fig. 8, # 840; ¶ 69, ¶ 72: a comparison may be performed to determine the number of employees that match a number of job role skills);
evaluating, by the system, after the person is engaged for the job, performance of the person on the job (see ¶ 42: regarding assessing the employee’s performance relative to the recent job assignment and assess employee’s performance using the specified skills; ¶ 110: skill assessment may be performed after an employee has completed a project in which the skill assessment is focused on the skills corresponding to the job role); 
wherein, the evaluation may be performed by the one or more employers, or a designated third party as a skills assessor (see ¶ 111: the employee may perform a self-assessment or his manager may perform the assessment).

D’Elena discloses retrieving job definition and skills requirements from job role store (Fig. 8), and retrieving employee profile from skill profile store (Fig. 8). 
D’Elena does not explicitly disclose the following limitations; however, Digiambattista in an analogous art for career management discloses:
receiving, by processor, capability data regarding one or more skills associated with a job seeker from one or more client devices of the plurality of job seekers over the network (see Fig. 3, # 134; ¶ 16: regarding obtaining candidate information from a candidate (a person) at a client device via a social network; ¶ 81-85: obtaining information regarding the candidate skills and behavioral characteristics from the social network; and ¶ 89-90).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of D’Elena that codifies skills  corresponding to the type of skill an employee needs to effectively perform a job assignment (Abstract, ¶ 2 and ¶ 15) to further include the job data of an employer (¶ 16) and the skill data of a candidate (¶ 16) as taught by Digiambattista in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data collection, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Digiambattista discloses the weight (310) for each skill is varying based on the level of expertise and the years of experience (see Fig. 4-5; ¶ 59-61, ¶ 79-80, and ¶ 89-90).
D’Elena and Digiambattista do not explicitly disclose the following limitations; however, Parmar in an analogous art for determining likelihood of employment discloses:
a verification source through which the at least one possessed proficiency has been verified (see ¶ 23, ¶ 64-67), 
computing a weighting factor for the at least one possessed proficiency level of the person based on the associated verification source (see ¶ 7, ¶ 28, ¶ 51, and ¶ 62-63); 
adjusting the at least one possessed proficiency level based on the computed weighting factor (see ¶ 64-65, ¶ 101, ¶ 106 and ¶ 115);
wherein the associated verification source is at least one of: employer and academic verification, peer evaluation/recommendation, number of jobs with the same organization, and competitive comparison (see ¶ 64, ¶ 66-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Elena and in view of Digiambattista to include teaching of Parmar in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

D’Elena discloses building the job role in terms of these standard and nomenclature provides a common industry-wide means of defining employees and their skills (see ¶ 14); and the employee skill profile is retrieved (accessible) from skill profile store. The skill profile includes the employee’s developed skill and a level of proficiency of the skill (see ¶ 75). 
D’Elena, Digiambattista and Parmar do not explicitly disclose the following limitations; however, Ramaswamy in an analogous art for providing centralized information discloses:
providing, by the processor, remote access to one or more platform independent client devices associated with a plurality of job seekers, through an application programming interface (API) associated with the client devices (see ¶ 23,  ¶ 25); and
dynamically updating, by the processor, job database and the skills library with the standardized information upon a match between the job seeker and the employer, and activating, in real-time, an engagement between the employer and the job seeker through the APIs associated with the platform of the employer device and the job seeker device (see ¶ 19, ¶ 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Elena and in view of Digiambattista and Parmar to include teaching of Ramaswamy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of flexibility of data accessing with different platform devices, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Varadarajan et al., (US 2005/0222899) discloses a workforce management system for managing resources have multiple skills and work item of project requires a particular skill for carrying out the work efficiently and effectively.
Schneider (US 2013/0031015) discloses a method for collecting data from one or more scoring candidates, and determining an individual’s proficiency for skills that are mapped to a job profile.
Desai et al., (US 2013/0290206) discloses an electronic job recruitment system for gathering and analyzing information about job applicants to identify job applicants most likely to successfully perform jobs associated with available job positions.
“Proficiency-Based Instruction and Assessment”, by John Svicarovich under the direction of Jill Kirk, Oregon Business Council Vice present and manager of the Oregon Education Roundtable project. March 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAN G CHOY/Primary Examiner, Art Unit 3624